387 F.2d 233
128 U.S.App.D.C. 275
George E. JALBERT et al., Appellants,v.DISTRICT OF COLUMBIA, Appellee.
No. 20324.
United States Court of Appeals District of Columbia Circuit.
Argued April 20, 1967.Decided June 8, 1967.

Mr. Richard Shlakman, Washington, D.C., with whom Messrs. Armand Derfner, Stanford Robins and James V. Siena, Washington, D.C., were on the brief, for appellants.
Mr. David P. Sutton, Asst. Corporation Counsel for the District of Columbia, with whom Mr. Charles T. Duncan, Corporation Counsel, Mr. Milton D. Korman, Principal Asst. Corporation Counsel at the time the brief was filed, and Mr. Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellee.  Messrs. Richard W. Barton and Ted D. Kuemmerling, Asst. Corporation Counsel, also entered appearances for appellee.
Before PRETTYMAN, Senior Circuit Judge, and WRIGHT and LEVENTHAL, Circuit Judges.
PER CURIAM.


1
These appellants were involved in the incident which we depicted and discussed in Feeley v. District of Columbia, U.S.App.D.C.  ,  387 F.2d 216, decided May 22, 1967.  These appellants, however, were charged in two counts, one under Title 22, Section 1107, of the D.C.Code, and the other under Section 1121 of that Title.  Two of the defendants (Jalbert and Flenner) were convicted on both counts; all were found guilty on the Section 1121 count.  The District of Columbia Court of Appeals1 set aside the convictions under Section 1107 for lack of evidence of loud and boisterous conduct.  It affirmed the convictions under Section 1121 but, for lack of allocution, remanded for resentencing, directing, however, that the new sentences be governed by Section 3111.


2
The same considerations which were applied by us in Feeley apply here, and a similar order will be entered here.


3
Judgment vacated and case remanded.



1
 Jalbert v. District of Columbia, D.C.App., 221 A.2d 94 (1966)